Citation Nr: 0732467	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  04-37 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
nerve damage to the left foot and leg.

2.  Entitlement to service connection for a back condition 
secondary to a service-connected disorder of the feet.

3.  Entitlement to an increased rating for left foot hallux 
valgus with hammertoes and degenerative joint disease of the 
first metatarsal, status post bunionectomy, rated 20 percent 
disabling.

4.  Entitlement to an increased rating for right foot hallux 
valgus with hammertoes, status post bunionectomy, rated 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from February 1983 to 
February 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2001, March 2002, June 2002, and April 2003 
rating decisions of the St. Louis, Missouri, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VCAA redefined VA's duty to assist the veteran in the 
development of a claim.  
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The RO has not issued a VCAA letter with regard to the 
38 U.S.C.A. § 1151 issue.  This must be accomplished.  Also, 
a March 2003 VCAA letter pertaining to the increased rating 
claim did not address the Dingess/Harman requirements.  Since 
the increased rating claims must be remanded for additional 
development (as explained below), an additional VCAA letter 
should be issued for all claims on appeal.  

In February 2003, the veteran filed a claim for entitlement 
to an increased rating for her bilateral foot disorder.  At 
that time, she indicated that her physician had indicated 
that her disability was getting worse.  She was afforded a VA 
examination in April 2003 to address the severity of her 
bilateral foot disorder.  However, the examination is not 
sufficiently thorough to allow the Board to determine whether 
the veteran meets the criteria for a higher rating.  The 
Board notes that in the statement of the case, dated in 
September 2004, the RO indicated that a higher rating was not 
warranted in the absence of more severe pathology, such as 
muscle spasm on manipulation of the feet, anatomical changes 
adversely impacting on the gait, and loss of strength.  
However, the examiner did not assess any of these symptoms.  
Also, it appears that the examiner did not do any range of 
motion testing or assess the degree of functional impairment 
on use.  The Board cannot determine whether the veteran has a 
more severely disabling foot disability without a more 
thorough examination of the feet.  

In addition, the record indicates that the veteran has been 
receiving regular VA treatment.  In statements dated in 
February 2002 and March 2003, she indicated that she had 
received VA treatment at the VA medical center in St. Louis.  
VA medical records dated through 2001 have been associated 
with the claims file.  There may be additional records that 
are pertinent.  The RO should ensure that any outstanding 
records are obtained and associated with the claims file.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of 
the claim).  
 
Finally, it is noted that in August 2004, a VA spine 
examination was conducted to determine whether the veteran's 
back disability was caused or aggravated by her bilateral 
foot disorder.  The examination report does not address the 
question of whether or not the veteran's bilateral foot 
disorder caused her back disorder.  The question of 
aggravation is not appropriately answered either.  On the one 
hand, the examiner stated that there was no aggravation, but 
went on to say that he/she would have to speculate as to the 
issue of aggravation.  Given this, the Board finds that the 
veteran should be afforded another VA examination.  
 
Accordingly, the case is REMANDED for the following action:

1.  The RO is to send the veteran 
appropriate notice in accordance with the 
VCAA with regard to the claims of 
entitlement to 38 U.S.C.A. § 1151 
benefits, to include notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should ensure that any 
outstanding VA medical records from 
January 2002 to present are obtained and 
associated with the claims file.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  After obtaining any outstanding 
medical records, the veteran should be 
scheduled for an appropriate VA 
examinations to assess the severity of 
his bilateral foot disorder and to 
address the etiology of her back 
disorder.  All indicated tests and 
studies, to include range of motion 
studies, are to be performed.   Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  With regard to the 
feet, the examiner, in accordance with 
the latest AMIE sheet for evaluating 
disorder of the feet, is to provide a 
detailed review of the veteran's history, 
current complaints, and the severity of 
each disorder.  The degree of functional 
impairment on use should also be 
addressed, to the extent possible.  With 
regard to the back disorder, the examiner 
is to indicate whether it is at least as 
likely as not that the veteran's 
bilateral foot disorder caused or 
aggravated her back disorder.  The 
examiner must provide a clear explanation 
for each finding and opinion expressed.

It would be helpful if the examiners 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

4.  Thereafter, the RO should 
readjudicate the appealed issues based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and her representative should 
be provided a supplemental statement of 
the case and an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655 
(2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

